Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  The claim recites “a heat exchanger inlet port fluidly connected to hydrodynamic heater inlet port” but likely should instead state “a heat exchanger inlet port fluidly connected to the hydrodynamic heater inlet port” (emphasis added by examiner).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanke (DE-3147468-A1).
Regarding claim 1, Hanke discloses:
A hydrodynamic heater (Hanke, fig. 1, ref. no. 2, translation p. 3, lines 20-21) comprising:
a hydrodynamic heater inlet port
a hydrodynamic heater outlet port (Hanke, fig. 2, ref. no. 15) operable for discharging a stream of heated fluid from the hydrodynamic heater;
a hydrodynamic chamber (Hanke, fig. 1, ref. no. 10) operable to selectively heat a fluid present within an interior region of the hydrodynamic chamber when operating the hydrodynamic heater (Hanke translation p. 5, lines 24-27), the hydrodynamic chamber including a hydrodynamic chamber inlet port (Hanke, figs. 1-2, ref. no. 7) and a hydrodynamic chamber outlet port (Hanke, figs. 1-2, 11) located along an interior wall of the hydrodynamic chamber (Hanke, fig. 1, ref. no. 9), the hydrodynamic chamber inlet port fluidly connected to the hydrodynamic heater inlet port (see Hanke, figs. 1-2); and
an inlet fluid metering device (Hanke, fig. 2, ref. no. 14) having an inlet fluidly connected to the hydrodynamic heater inlet port (Hanke, fig. 2, see connection between ref. nos. 14 and 13) and an outlet fluidly connected to the hydrodynamic chamber inlet port (Hanke, fig. 2, see connection between ref. nos. 14 and 7).
Regarding claim 2, Hanke discloses:
The hydrodynamic heater of claim 1 further comprising:
a stator (Hanke, fig. 1, ref. no. 4); and
a rotor (Hanke, fig. 1, ref. no. 3) coaxially aligned with and located adjacent the stator (see Hanke, fig. 1), the rotor operably rotatable about an axis of rotation relative to the stator (Hanke, fig. 1, see horizontal line), wherein the rotor and stator at least partially define the interior region of the hydrodynamic chamber (see Hanke, fig. 1).
Regarding claim 3, Hanke discloses:
The hydrodynamic heater of claim 2, wherein the hydrodynamic chamber outlet port (fig. 1, 11) is located a radial distance from the axis of rotation that is greater than a radial distance between the hydrodynamic chamber inlet port and the axis of rotation (fig. 1, see that inlet port 7 is closer to the axis of rotation than outlet port 11).
Regarding claim 8, Hanke discloses:
The hydrodynamic heater of claim 1, wherein the hydrodynamic heater inlet port is fluidly connected to the hydrodynamic heater outlet port (see Hanke, fig. 2, connection between ref. nos. 13 and 15).
Regarding claim 10, Hanke discloses:
The hydrodynamic heater of claim 1, wherein the hydrodynamic chamber outlet port is located along an interior back wall of the stator (see Hanke, fig. 1, ref. no. 11 is located immediately above the stator).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanke (DE-3147468-A1) in view of Martin (US-5573184-A).
Regarding claim 4, Hanke teaches:
The hydrodynamic heater of claim 2.

further comprising a heat exchanger located adjacent a back surface of the rotor, a wall of the heat exchanger and the back surface of the rotor at least partially defining a fluid cavity operable to transfer heat from the hydrodynamic chamber to the heat exchanger.
Martin teaches:
further comprising a heat exchanger (Martin, fig. 1, ref. nos. 6, 7, 2b) located adjacent a back surface of the rotor (see back surface of rotor 5 in relation to heat exchanger 6 and 7), a wall of the heat exchanger (Martin, fig. 1, ref. no. 7) and the back surface of the rotor at least partially defining a fluid cavity (Martin, fig. 1, ref. no. 6) operable to transfer heat from the hydrodynamic chamber to the heat exchanger (Martin, col. 2, lines 9-11).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the hydrodynamic heater of Hanke to include the above claim limitations in view of the teachings of Martin to increase the conduction and transfer of heat (Martin, col. 3, lines 33-36).
Regarding claim 6, the combined teachings teach:
The hydrodynamic heater of claim 4, wherein the wall of the heat exchanger includes one or more heat transfer enhancing devices (Martin, fig. 1, cooling ribs 7a).
Regarding claim 7, the combined teachings teach:
The hydrodynamic heater of claim 4.
The combined teachings fail to explicitly teach:
wherein the rotor is located axially along the axis of rotation between the stator and the heat exchanger.
Martin teaches:
wherein the rotor (Martin, fig. 1, rotor 4) is located axially along the axis of rotation (Martin, fig. 1, see axis of rotation of rotor 4) between the stator (Martin, fig. 1, lid 2a) and the heat exchanger (Martin, fig. 1, ref. nos. 6, 7, 2b).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the hydrodynamic heater of Hanke to include the above claim limitations in view of the teachings of Martin to increase the conduction and transfer of heat (Martin, col. 3, lines 33-36).
Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanke (DE-3147468-A1) in view of Martin (US-5573184-A) as applied to claim 4 above and in further view of Sanger (US-20100025486-A1).
Regarding claim 5, the combined teachings teach:
The hydrodynamic heater of claim 4.
The combined teachings fail to explicitly teach:
wherein the heat exchanger further includes a heat exchanger inlet port fluidly connected to hydrodynamic heater inlet port and a heat exchanger outlet port fluidly connected to the hydrodynamic heater outlet port.
However, Sanger teaches:
wherein the heat exchanger further includes a heat exchanger inlet port (Sanger, fig. 9, inlet port 126) fluidly connected to the hydrodynamic heater inlet port (Sanger, fig. 9, hydrodynamic chamber supply passage 130) and a heat exchanger outlet port (Sanger, fig. 8, outlet port 128; connection between 126 and 130 is illustrated in fig. 3 with flow arrows) fluidly connected to the hydrodynamic heater outlet port (Sanger, fig. 9, hydrodynamic heater discharge port 145; this is connected to the hydrodynamic heater inlet port via a flow path shown in fig. 9, which makes it also connected to the heat exchanger outlet port per the previous parentheses).

Regarding claim 7, the combined teachings teach:
The hydrodynamic heater of claim 4.
The combined teachings fail to explicitly teach:
wherein the rotor is located axially along the axis of rotation between the stator and the heat exchanger.
Sanger teaches:
wherein the rotor (Sanger, fig. 9, rotor 36) is located axially along the axis of rotation (Sanger, fig. 9, axis 40) between the stator (Sanger, fig. 9, rotor 36) and the heat exchanger (Sanger, fig. 9, heat exchanger core 82).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the hydrodynamic heater of the combined teachings to include the above claim limitations in view of the teachings of Sanger to improve the heating efficiency (Sanger, para. 0006).
Claims 9, 11-14, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanke (DE-3147468-A1) in view of Pegg (US-9127663-B2).
Regarding claim 9, Hanke teaches:
The hydrodynamic heater of claim 1.
Hanke fails to explicitly teach:
wherein the metering device includes a fixed fluid thru-flow area that remains substantially open when operating the hydrodynamic chamber.
However, Pegg teaches:
wherein the metering device includes a fixed fluid thru-flow area that remains substantially open (Pegg, col. 7, lines 40-44; the restriction is simply an orifice, which is always open) when operating the hydrodynamic chamber.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the hydrodynamic heater of Hanke to include the above claim limitations in view of the teachings of Pegg to increase the temperature of the fluid (Pegg, col. 5, line 46).
Regarding claim 11, Henke teaches:
The hydrodynamic heater of claim 1.
Henke fails to explicitly teach:
wherein the fluid metering device is continuously open to allow fluid to pass through the fluid metering device (Pegg, col. 7, lines 40-44; the restriction is simply an orifice, which is always open) when operating the hydrodynamic chamber.
However, Pegg teaches:
wherein the fluid metering device is continuously open to allow fluid to pass through the fluid metering device when operating the hydrodynamic chamber.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the hydrodynamic heater of Hanke to include the above claim limitations in view of the teachings of Pegg to increase the temperature of the fluid (Pegg, col. 5, line 46).
Regarding claim 12, Henke teaches:
A hydrodynamic heater (Hanke, fig. 1, ref. no. 2, translation p. 3, lines 20-21) comprising:
a hydrodynamic heater inlet port
a hydrodynamic heater outlet port (Hanke, fig. 2, ref. no. 15) operable for discharging a stream of heated fluid from the hydrodynamic heater;
a hydrodynamic chamber (Hanke, fig. 1, ref. no. 10) operable to selectively heat a fluid present within an interior region of the hydrodynamic chamber when operating the hydrodynamic heater (Hanke translation p. 5, lines 24-27), the hydrodynamic chamber including a hydrodynamic chamber inlet port (Hanke, figs. 1-2, ref. no. 7) located proximate a center of the interior region of the hydrodynamic chamber (Hanke, fig. 1, ref. no. 7 is near the center of the annular space formed by ref. no. 10) and a hydrodynamic chamber outlet port (Hanke, figs. 1-2, ref. no. 11) located along an interior wall of the hydrodynamic chamber (Hanke, fig. 1, ref. no. 9), the hydrodynamic chamber inlet port fluidly connected to the hydrodynamic heater inlet port (see Hanke, figs. 1-2);
an inlet fluid metering device (Hanke, fig. 2, ref. no. 14) having an inlet fluidly connected to the hydrodynamic heater inlet port (Hanke, fig. 2, see connection between ref. nos. 14 and 13) and an outlet fluidly connected to the hydrodynamic chamber inlet port (Hanke, fig. 2, see connection between ref. nos. 14 and 7).
Hanke fails to explicitly teach:
an outlet fluid metering device having an inlet fluidly connected to the hydrodynamic heater outlet port and an outlet fluidly connected to the hydrodynamic chamber outlet port.
However, Pegg teaches:
an outlet fluid metering device (Pegg, fig. 2, restriction 57) having an inlet fluidly connected to the hydrodynamic heater outlet port (Pegg, fig. 2, ref. no. 53; see hydrodynamic chamber outlet port (Pegg, fig. 2, area after restriction 57).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the hydrodynamic heater of Hanke to include the above claim limitations in view of the teachings of Pegg to increase the temperature of the fluid (Pegg, col. 5, line 46).
Regarding claim 13, the combined teachings teach:
The hydrodynamic heater of claim 12 further comprising:
a stator (Hanke, fig. 1, ref. no. 4); and
a rotor (Hanke, fig. 1, ref. no. 3) coaxially aligned with and located adjacent the stator (see Hanke, fig. 1), the rotor operably rotatable about an axis of rotation relative to the stator (Hanke, fig. 1, see horizontal line), wherein the rotor and stator at least partially define the interior region of the hydrodynamic chamber (see Hanke, fig. 1).
Regarding claim 14, the combined teachings teach:
The hydrodynamic heater of claim 13, wherein the hydrodynamic chamber outlet port (fig. 1, 11) is located a radial distance from the axis of rotation that is greater than a radial distance between the hydrodynamic chamber inlet port and the axis of rotation (fig. 1, see that inlet port 7 is closer to the axis of rotation than outlet port 11).
Regarding claim 19, the combined teachings teach:
The hydrodynamic heater of claim 12, wherein the hydrodynamic heater inlet port is fluidly connected to the hydrodynamic heater outlet port (see Hanke, fig. 2, connection between ref. nos. 13 and 15).
Regarding claim 20, Hanke teaches:
The hydrodynamic heater of claim 12.
Hanke fails to explicitly teach:
wherein the metering device includes a fixed fluid thru-flow area that remains substantially open when operating the hydrodynamic chamber.
However, Pegg teaches:
wherein the metering device includes a fixed fluid thru-flow area that remains substantially open (Pegg, col. 7, lines 40-44; the restriction is simply an orifice, which is always open) when operating the hydrodynamic chamber.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the hydrodynamic heater of Hanke to include the above claim limitations in view of the teachings of Pegg to increase the temperature of the fluid (Pegg, col. 5, line 46).
Regarding claim 21, the combined teachings teach:
The hydrodynamic heater of claim 12, wherein the hydrodynamic chamber outlet port is located along an interior back wall of the stator (see Hanke, fig. 1, ref. no. 11 is located immediately above the stator).
Regarding claim 22, Henke teaches:
The hydrodynamic heater of claim 12.
Henke fails to explicitly teach:
wherein the fluid metering device is continuously open to allow fluid to pass through the fluid metering device (Pegg, col. 7, lines 40-44; the restriction is simply an orifice, which is always open) when operating the hydrodynamic chamber.
However, Pegg teaches:
wherein the fluid metering device is continuously open to allow fluid to pass through the fluid metering device when operating the hydrodynamic chamber.
.
Claims 15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanke (DE-3147468-A1) in view of Pegg (US-9127663-B2) as applied to claim 13 above, and further in view of Martin (US-5573184-A).
Regarding claim 15, the combined teachings teach:
The hydrodynamic heater of claim 13.
The combined teachings fail to explicitly teach:
further comprising a heat exchanger located adjacent a back surface of the rotor, a wall of the heat exchanger and the back surface of the rotor at least partially defining a fluid cavity operable to transfer heat from the hydrodynamic chamber to the heat exchanger.
Martin teaches:
further comprising a heat exchanger (Martin, fig. 1, ref. nos. 6, 7, 2b) located adjacent a back surface of the rotor (see back surface of rotor 5 in relation to heat exchanger 6 and 7), a wall of the heat exchanger (Martin, fig. 1, ref. no. 7) and the back surface of the rotor at least partially defining a fluid cavity (Martin, fig. 1, ref. no. 6) operable to transfer heat from the hydrodynamic chamber to the heat exchanger (Martin, col. 2, lines 9-11).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the hydrodynamic heater of the combined teachings to include the above claim limitations in view of the teachings of Martin to increase the conduction and transfer of heat (Martin, col. 3, lines 33-36).
Regarding claim 17, the combined teachings teach:
The hydrodynamic heater of claim 15, wherein the wall of the heat exchanger includes one or more heat transfer enhancing devices (Martin, fig. 1, cooling ribs 7a).
Regarding claim 18, the combined teachings teach:
The hydrodynamic heater of claim 15.
The combined teachings fail to explicitly teach:
wherein the rotor is located axially along the axis of rotation between the stator and the heat exchanger.
Martin teaches:
wherein the rotor (Martin, fig. 1, rotor 4) is located axially along the axis of rotation (Martin, fig. 1, see axis of rotation of rotor 4) between the stator (Martin, fig. 1, lid 2a) and the heat exchanger (Martin, fig. 1, ref. nos. 6, 7, 2b).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the hydrodynamic heater of the combined teachings to include the above claim limitations in view of the teachings of Martin to increase the conduction and transfer of heat (Martin, col. 3, lines 33-36).
Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanke (DE-3147468-A1) in view of Pegg (US-9127663-B2) and Martin (US-5573184-A) as applied to claim 15 above, and further in view of Sanger (US-20100025486-A1).
Regarding claim 16, the combined teachings teach:
The hydrodynamic heater of claim 15.
The combined teachings fail to explicitly teach:
wherein the heat exchanger further includes a heat exchanger inlet port fluidly connected to hydrodynamic heater inlet port and a heat exchanger outlet port fluidly connected to the hydrodynamic heater outlet port.

wherein the heat exchanger further includes a heat exchanger inlet port (Sanger, fig. 9, inlet port 126) fluidly connected to the hydrodynamic heater inlet port (Sanger, fig. 9, hydrodynamic chamber supply passage 130) and a heat exchanger outlet port (Sanger, fig. 8, outlet port 128; connection between 126 and 130 is illustrated in fig. 3 with flow arrows) fluidly connected to the hydrodynamic heater outlet port (Sanger, fig. 9, hydrodynamic heater discharge port 145; this is connected to the hydrodynamic heater inlet port via a flow path shown in fig. 9, which makes it also connected to the heat exchanger outlet port per the previous parentheses).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the hydrodynamic heater of the combined teachings to include the above claim limitations in view of the teachings of Sanger to improve the heating efficiency (Sanger, para. 0006).
Regarding claim 18, the combined teachings teach:
The hydrodynamic heater of claim 15.
The combined teachings fail to explicitly teach:
wherein the rotor is located axially along the axis of rotation between the stator and the heat exchanger.
Sanger teaches:
wherein the rotor (Sanger, fig. 9, rotor 36) is located axially along the axis of rotation (Sanger, fig. 9, axis 40) between the stator (Sanger, fig. 9, rotor 36) and the heat exchanger (Sanger, fig. 9, heat exchanger core 82).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the hydrodynamic heater of the combined teachings to include the above claim limitations in view of the teachings of Sanger to improve the heating efficiency (Sanger, para. 0006).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M. TRETTEL whose telephone number is (571)272-6750.  The examiner can normally be reached on MTuThF, 8:30am-12pm, 1pm-5pm, 6pm-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TRETTEL/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746